Citation Nr: 0738105	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for a cervical spine disability.  

2.  Entitlement to a disability rating higher than 10 percent 
for a left shoulder disability.  

3.  Entitlement to a disability rating higher than 10 percent 
for a left knee disability.  

4.  Entitlement to a compensable disability rating for a 
right ankle disability.  

5.  Entitlement to service connection for a right shoulder 
disability.  

6.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to September 
1987, and from October 1992 to March 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In October 2004, the veteran provided testimony at a video 
conference hearing chaired by the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

In December 2004 and in June 2006, the Board remanded these 
issues for additional evidentiary development.  The case has 
since been returned to the Board for further appellate 
action.

The issues of entitlement to service connection for right 
knee and shoulder disabilities are addressed in the REMAND 
that follows the order section of this decision.




FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
moderate limitation of motion; forward flexion of the 
cervical spine is to greater than 15 degrees.

2.  The veteran's left shoulder disability is manifested by 
slight limitation of motion.

3.  The veteran's left knee disability is manifested by 
limitation of flexion; flexion is not limited to less than 45 
degrees.

4.  The veteran's right ankle disability is manifested by 
pain and limitation of motion, but the limitation of motion 
is not more than moderate.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for a cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007).

2.  The criteria for a disability rating higher than 10 
percent for a left shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5024 (2007).

3.  The criteria for a disability rating higher than 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5019 (2007).

4.  The criteria for a 10 percent disability rating, but not 
higher, for a right ankle disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected disabilities of the left shoulder, left 
knee, right ankle, and cervical spine.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with partially compliant notice prior to its initial 
adjudication of the claims.  However, fully compliant notice 
was not provided until June 2006, after the claims were 
initially adjudicated.  Nevertheless, following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claims in August 2007, and there 
is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of any of 
the claims would have been different had VCAA notice been 
provided before at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records, 
Social Security Administration (SSA) records, and pertinent 
VA medical records have been obtained.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, 
the Board will address the merits of the claims.  




General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).


Cervical Spine


Effective September 26, 2003, during the pendency of these 
claims, VA revised the rating criteria used to for evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The amendment is effective September 26, 
2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

The veteran is currently assigned a 20 percent disability 
rating for his cervical spine disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  Under that code, a 20 percent 
rating is for assignment where forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the cervical 
spine is not greater than 170 degrees; or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is for 
assignment where forward flexion of the cervical spine is 15 
degrees or less, or there is favorable ankylosis of the 
entire cervical spine.  

On VA examination in December 2006, the veteran was found to 
have very good range of motion of his cervical spine.  
Extension, flexion and right and left lateral flexion were 
all measured from 0 to 45 degrees.  Some pain was noted at 
the extremes of lateral flexion on both sides.  Left lateral 
rotation was measured from 0 to 89 degrees and right lateral 
rotation was from 0 to 80 degrees.  There was pain in the 
left sternocleidomastoid muscle with right lateral rotation.  
The examiner concluded that the veteran had a mild degree of 
degenerative disc disease in his cervical spine.  Otherwise 
his neck examination was normal with good range of motion.  
X-rays showed no bony abnormalities.  

On VA examination in July 2005, forward bending was limited 
to 20 degrees and hyperextension was limited to 15 degrees 
with pain.  Side bending was mildly limited bilaterally.  
Rotational movements were significantly limited to 45 degrees 
bilaterally.  All these cervical movements were protected and 
guarded and painful toward the end.  Muscle spasms were noted 
in the cervical paraspinal muscles bilaterally with a jumping 
sign and tenderness.  The diagnosis was cervical early 
degenerative joint disease with osteophytes, especially C5-6 
and 7 area, and cervical spasm. 

On VA examination in February 2004, range of motion in all 
directions was found to be normal with the exception of right 
lateral rotation, which was limited to 60 degrees, with 80 
degrees described as normal.  There was pain associated with 
motion of the cervical spine.  

Based on the measured ranges of motion, the requirements for 
a 30 percent rating for the veteran's cervical spine 
disability are clearly not met.  This is true even in 
consideration of additional limitation of motion due pain and 
the other De Luca factors.  The July 2005 results, which are 
considerably worse than the more recent findings still do not 
show that flexion is limited to 15 degrees or less; or that 
there is ankylosis of the entire cervical spine.  Although 
the July 2005 examiner noted pain associated with motion, he 
stated that it occurred toward the end, which indicates that 
the range of pain-free motion closely approximates the total 
range of motion.  The muscle spasms noted by the July 2005 
examiner are entirely consistent with the criteria for the 20 
percent level.  

Under the former criteria, a 20 percent rating is assigned 
for moderate limitation of motion of the cervical spine.  A 
30 percent rating requires severe limitation of motion.  

On VA examination in September 2002, cervical flexion was 
limited to 20 degrees with pain toward the end of the range.  
Hyperextension was limited to 34 degrees with pain, stiffness 
and facial grimace toward the end.  Side bending was limited 
to about 30 degrees with pain especially on the left side of 
the neck with left side bending.  Rotational movement was 
limited to 60 degrees with pain and stiffness toward the end 
to both sides.  

A VA outpatient treatment report dated in June 2003 shows 
that cervical rotation was measured to 65 degrees with pain .  

Based on such evidence, the Board finds that a 30 percent 
rating is not warranted under the former criteria, as the 
demonstrated limitation of motion does not more nearly 
approximate severe than moderate, even considering additional 
limitation of motion due to pain.  The Board notes that pain 
was noted at the ends of motion, and therefore the pain free 
range of motion should closely track the total range of 
motion.  

In finding that the veteran's range of motion is no more than 
moderate, the Board notes that under the current rating 
schedule, normal ranges of cervical flexion, extension and 
lateral flexion are all defined as from 0 to 45 degrees.  See 
38 C.F.R. § 4.71a, Plate V (2007).  The veteran's measured 
range of forward flexion to 20 degrees is approximately 44 
percent of normal.  His range of extension to 34 degrees is 
approximately 75 percent of normal, and his range of lateral 
flexion to 30 degrees is approximately 66 percent of normal.  
Normal lateral rotation is defined as from 0 to 80 degrees.  
The veteran's measured range of rotation to 60 degrees 
bilaterally in September 2002 is approximately 75 percent of 
normal.  The June 2003 measurement of 65 degrees is 
approximately 81 percent of normal.  These measurements 
reflect no more than moderate restriction in range of motion.  

Accordingly, an increased rating for a cervical spine 
disability is not in order.



Left Shoulder

The veteran is currently assigned a 10 percent disability 
rating for his left shoulder disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 [tensynovitis], which provides 
that such disabilities will be rated on limitation of motion 
of affected parts, as arthritis, degenerative.  Limitation of 
motion of the shoulder is governed by Diagnostic Code 5201, 
which provides for a minimum compensable rating of 20 percent 
where motion of the major or minor arm is limited at shoulder 
level, or where motion of the minor arm is limited midway 
between the side and shoulder level  A 30 percent rating is 
for assignment where motion of the major arm is limited 
midway between side and shoulder level, or where motion of 
the minor arm is limited to 25 degrees from the side.  The 
veteran is right handed; therefore his left shoulder 
corresponds to the minor arm.  

On VA examination in December 2006, the veteran's range of 
motion was described as "excellent."  He had slightly 
decreased forward flexion from 0 to 170 compared to 0 to 180 
on his right.  However, significant pain was noted with range 
of motion.  He had internal rotation from 0 to 90 degrees and 
external rotation from 0 to 90 degrees.  His rotator cuff 
muscles were tested for strength.  His supraspinatus and 
internal and external rotator were rated at 5 out of 5.  His 
left shoulder revealed no deformity grossly.  Although there 
was some tenderness to palpation, he had a negative 
impingement sign and no instability.  There was no crepitus 
noted with range of motion.  X-rays showed no bony 
abnormalities.  The examiner reported no objective findings 
of bone or joint disease in the shoulder.  Indeed, the 
examiner concluded that the shoulder exam was unrevealing and 
the objective evidence would point to no specific pathology.

On VA examination in July 2005, left shoulder range of motion 
was limited to 150 degrees in flexion and abduction in active 
and passive movement.  Rotational movements were normal in 
range with some guarding, and were painful.  Left shoulder 
muscle strength was within normal limits with pain on manual 
strength testing.  There was significant tenderness in the 
acromioclavicular joint.  The veteran also had left shoulder 
supraspinatus tendonitis and acromioclavicular joint 
degenerative joint disease.  Shoulder range of motion was 
found to be likely additionally affected by strenuous 
activities, at least to mild to moderate degree, with flare-
ups caused by repetitive use or strenuous activities.  

A VA outpatient treatment report dated in June 2003 shows 
that left shoulder abduction was limited to 120 degrees with 
pain.  

On VA examination in September 2002, active and passive 
flexion started to be painful at 166 degrees but was possible 
to 176 degrees with pain.  Active and passive left shoulder 
abduction started to be painful at 130 degrees but was 
possible to 160 degrees with pain felt at the inside.  
External rotation was possible to normal without difficulty.  
Internal rotation started to be painful at about 80-degrees 
but was possible to normal in active and passive movement.  
Left shoulder muscle strength was normal with pain on 
resistance given by manual strength testing.  The left 
shoulder showed no gross muscular atrophy and no deformity.   

Based on such findings, the Board concludes that the criteria 
for a 20 percent rating for the left shoulder are not met, as 
range of motion of the left shoulder significantly exceeds 
the shoulder level.  In essence, the veteran is assigned a 10 
percent rating in recognition of the pain associated with 
motion of his left shoulder, under the DeLuca provisions set 
out above.  The Board concludes that there is no schedular 
basis to assign a higher rating.  Accordingly, a rating 
higher than 10 percent for a left shoulder disability is not 
in order.

Left Knee

The veteran is currently assigned a 10 percent disability 
rating for his left knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5019 [bursitis], which provides that such 
disabilities will be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  Limitation of 
extension and flexion of the knee are governed by Diagnostic 
Codes 5260 and 5261, respectively.  Under Diagnostic Code 
5260, a 10 percent rating is for assignment where flexion is 
limited to 45 degrees.  A 20 percent rating is for assignment 
where flexion is limited to 30 degrees.  Under Diagnostic 
Code 5261, a 10 percent rating is for assignment where 
extension is limited to 10 degrees (of flexion) and a 20 
percent rating requires that extension be limited to 15 
degrees.  

On VA examination in December 2006, range of motion was 
measured from 0 to 140 degrees with no pain or crepitance 
throughout the range of motion.  Similarly, on VA examination 
in July 2005, range of motion was normal in the left knee 
with pain toward the end of flexion.  There were pain and 
guarding noted on vertical compression of the patella on both 
knees.  

On VA examination in September 2002, range of motion was 
normal. 

Based on such findings, the criteria for even the minimum 
compensable rating for limitation of motion of the left knee 
are not met.  In essence, the veteran is assigned a 10 
percent rating in recognition of the pain associated with 
motion of his left knee, under the DeLuca provisions set out 
above.  This is supported by findings of the July 2005 
examiner that muscle strength testing showed 4 out of 5 
weakness with pain and giving out.  Also, on repetitive knee 
flexion and extension exercises the veteran was able to 
complete ten repetitions but the repetitions appeared to be 
progressively difficult to perform with facial frowning and 
pain and weakness noted.  

The Board also notes that there is no evidence of 
instability.  On VA examination in December 2006, there was 
normal alignment.  There was no gross deformity in varus or 
valgus direction.  On the ligamentous exam, the veteran had a 
good end point on Lachman's testing with no laxity noted on 
varus or valgus stress testing.  He had negative anterior and 
posterior drawer signs and a negative McMurray's with no 
significant medial or lateral joint line tenderness.  X-rays 
showed normal bony alignment with no osteophytes or 
fractures.  Similarly, in July 2005, although there was a lot 
of loud crepitus under the patella of the left knee, 
ligaments were intact.  

The Board therefore concludes that there is no basis to 
assign a higher rating for limitation of motion of the knee, 
and no basis to assign a separate rating instability or 
subluxation.  Accordingly, a rating higher than 10 percent 
for the veteran's left knee disability is not in order.

Right Ankle

The veteran is currently assigned a noncompensable disability 
rating for his right ankle disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Under that code, a 10 percent 
rating is for assignment where limitation of motion is 
moderate in degree.  A 20 percent rating is warranted for 
marked limitation of motion.

On VA examination in December 2006, dorsiflexion was measured 
to approximately 15 degrees above neutral; with 45 degrees of 
plantar flexion.  The examiner also measured a 20 degree arc 
of subtalar motion.  X-rays were normal.
  
On VA examination in July 2005, no limitation of motion of 
the right ankle was found.  However, there was pain in 
inversion toward end of the motion, and, after repetitive use 
of the lower extremities, the veteran was thought likely to 
develop increasing pain and limitation of function in the 
right ankle. 

On VA examination in September 2002, ankle range of motion 
was within normal limits in all directions.  

Based on the objective evidence of pain on motion with some 
limitation of motion and in accordance with 38 C.F.R. § 4.59, 
the Board concludes that a 10 percent rating is in order for 
this disability.  The veteran clearly does not have more than 
moderate limitation of motion of his right ankle, so a 
schedular rating in excess of 10 percent is not warranted.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for any of these disabilities, and that the 
manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from any of the disabilities would be in excess of 
that contemplated by the assigned evaluations.  Accordingly, 
the Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

Entitlement to a disability rating higher than 20 percent for 
a cervical spine disability is denied.  

Entitlement to a disability rating higher than 10 percent for 
a left shoulder disability is denied.  

Entitlement to a disability rating higher than 10 percent for 
a left knee disability is denied.  

Entitlement to a 10 percent disability rating for a right 
ankle disability is granted, subject to the criteria 
applicable to the payment of monetary benefits.  


REMAND

The Board remanded the veteran's claims for service 
connection for right shoulder and right knee disabilities in 
June 2006 so that the veteran could be afforded an 
examination to determine the nature and etiology of these 
claimed disabilities.  The Board specifically instructed that 
"[a]ny indicated studies should be performed."  On VA 
examination of the right shoulder in December 2006, the 
examiner stated that, although no specific diagnosis was 
supported on his examination, the veteran's diagnosis may be 
that of an inflammatory arthritis or polyarthropathy and "he 
might perhaps be best served by an evaluation by 
Rheumatology."  

Similarly, on examination of the right knee, the examiner 
stated that he could find no diagnostic or radiographic 
criteria sufficient to support any specific diagnosis for his 
knee pain other than possible synovitis related to a systemic 
auto-immune type process for which he would need 
rheumatologic evaluation for a definitive diagnosis.

It would appear that the December 2006 examiner thought it 
possible if not likely that a diagnosis of rheumatoid 
arthritis might be appropriate for the veteran's right 
shoulder and knee.  Further evaluation by a rheumatologist 
was clearly recommended.  It does not appear that such 
evaluation was conducted despite the Board's instruction that 
any indicated studies should be performed.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his right knee and shoulder disabilities 
or the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded a 
VA rheumatology examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any current 
right knee and shoulder disabilities.  All 
indicated studies should be performed.  
With respect to each currently present 
disorder of the veteran's right shoulder 
and right knee, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
such disorder is etiologically related to 
the veteran's military service or was 
caused or chronically worsened by any 
service-connected disability.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

        (CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


